FILED
                            NOT FOR PUBLICATION                             JUL 01 2010

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



DESIDERIO CORONA-MARTINEZ,                       No. 06-70724

              Petitioner,                        Agency No. A092-802-425

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted June 17, 2010 **
                              San Francisco, California

Before: SCHROEDER and BYBEE, Circuit Judges, and STOTLER, Senior
District Judge.***

       The Board of Immigration Appeals (“BIA”) did not err in affirming the

decision of the Immigration Judge denying Corona-Martinez’s application for


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Alicemarie H. Stotler, Senior United States District
Judge for the Central District of California, sitting by designation.
cancellation of removal. Aliens who commit “[c]ertain firearm offenses” cannot

obtain cancellation of removal. 8 U.S.C. §§ 1227(a)(2)(C), 1229b(b)(1)(C).

Section 1227 lists the “carrying” of a firearm as one such offense rendering an

alien ineligible for relief. 8 U.S.C. § 1227(a)(2)(C). Corona-Martinez’s conviction

of “carrying a loaded firearm” in violation of California Penal Code § 12031(a)(1)

therefore precludes him from obtaining cancellation of removal. See Gonzalez-

Gonzalez v. Ashcroft, 390 F.3d 649, 652 (9th Cir. 2004).

      The BIA and Immigration Judge did not deprive Corona-Martinez of his due

process and equal protection rights. Because Corona-Martinez is statutorily

ineligible for cancellation of removal, he cannot demonstrate that any of the

alleged due process violations prejudiced him. See Simeonov v. Ashcroft, 371 F.3d

532, 537-38 (9th Cir. 2004). Corona-Martinez’s equal protection argument fails

because there is a rational basis for denying relief to aliens who commit firearms

offenses. See Avila-Sanchez v. Mukasey, 509 F.3d 1037, 1041 (9th Cir. 2007).

      The petition for review is DENIED.




                                          2